Citation Nr: 1437079	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  08-17 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent from February 24, 2006 to June 21, 2011 and in excess of 20 percent from June 21, 2011 for the service-connected degenerative arthritis and spondylosis with disc space narrowing.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Senior Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1972.

This appeal arose before the Board of Veterans' Appeals (Board) from a July 2006 rating decision of the Houston, Texas, Department of Veterans Affairs (VA), Regional Office (RO).  This decision had granted service connection for the disorder noted above and assigned it a 10 percent disability evaluation, effective February 24, 2006.  

The Veteran testified before the undersigned at a hearing conducted at the San Antonio RO in March 2011.  A transcript of this hearing has been made part of the claims folder.

In April 2011, the Board remanded this issue for additional development.  Following compliance with the remand instructions, see Stegall v. West, 11 Vet. App. 268 (1998), the RO increased the evaluation assigned to the Veteran's low back disorder to 20 percent, effective June 21, 2011 (the date of the VA examination).  Since this does not constitute a complete grant of the benefit sought, the issue remains before the Board for appellate consideration.  See AB v. Brown, 6 Vet. App. 35 (1993) (holding that a claimant is presumed to be seeking the maximum rating).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After careful consideration of the evidence of record, it is determined that this case must again be remanded for additional development.  While the delay is regrettable, it is necessary in order to ensure a full and complete record before a decision on the merits of the Veteran's claim is made.  See 38 C.F.R. § 3.159 (2013).

The last examination of the Veteran's low back disorder was conducted in June 2011.  The Board finds that the age of this examination calls into question whether it represents the Veteran's current degree of disability.  As such, another VA examination is deemed necessary in order to fairly decide the Veteran's claim.  See 38 C.F.R. § 3.159(c)(4) (2013).

The last VA treatment records date from June 2012.  While the case is in remand status, the RO must ascertain whether there are any additional, relevant treatment records available.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide the names and addresses of all VA and non-VA health care providers from whom he has sought treatment for his low back disorder since June 2012.  He must sign and return all appropriate releases needed for VA to request any identified private treatment records.  All efforts to obtain these records must be documented for inclusion in the claims folder.  The Veteran and his representative must be informed of any records that could not be obtained.  This notice must contain the following information: (a) the identity of the records VA was unable to obtain; (b) an explanation of the efforts VA made to obtain the records; (c) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and (d) notice that the Veteran is ultimately responsible for providing the evidence.

2.  Schedule the Veteran for VA orthopedic and neurological examinations in order to ascertain the current nature and degree of severity of the service-connected degenerative arthritis and spondylosis with disc space narrowing.  The entire claims folder and a copy of this remand are to be reviewed by the examiners in conjunction with the examinations and such review must be noted in the examination reports.  The examiners must comment on whether the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7   (1995).  The provisions of 38 C.F.R. §§ 4.40  and 4.45 are to be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  See Johnson  v. Brown, 9 Vet. App. 7 (1996).  All indicated special studies deemed necessary must be conducted.  A complete rationale for all opinions expressed must proffered.  If an opinion cannot be made without resorting to mere speculation, this must also be fully explained.

3.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2013).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examinations must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

4.  Once the above-requested development has been completed to the extent possible, readjudicate the Veteran's claim for entitlement to an evaluation in excess of 10 percent from February 24, 2006 to June 21, 2011 and in excess of 20 percent from June 21, 2011 for the service-connected degenerative arthritis and spondylosis with disc space narrowing.  If any part of the claim remains denied, he and his representative must be sent a supplemental statement and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



